Citation Nr: 0908247	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  03-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for depressive-psychotic 
disorder as secondary to service-connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Sean A Ravin, Esq. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1973 to 
October 1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In December 1997, the RO denied the Veteran's claim.  In May 
1998, the Veteran filed a letter in response to the December 
1997 denial which the RO did not recognize as a Notice of 
Disagreement (NOD).  A VA Compensation and Pension 
Examination was conducted in October 1998 and the RO 
continued the denial of the claim in a November 1998 RO 
decision.  A statement of the case was not issued.  

The Veteran subsequently attempted to reopen his claim in 
February 2001. The RO recognized the November 1998 decision 
as final and denied the claim for lack of new and material 
evidence.  The case was appealed to the Board and the claim 
was denied by the Board in September 2005 for lack of new and 
material evidence.  The Veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court held that the May 1998 letter was an 
effective NOD.  Therefore, the November 1998 decision was not 
final.  The Court vacated the September 2005 Board decision 
and remanded the case to the Board.

As such, this appeal was remanded by the Board in February 
2008 for the issuance of a supplemental statement of the case 
pursuant to the Court's Order.  In September 2008, the RO 
issued a supplemental statement of the case.  The Veteran 
filed a VA Form 9 in September 2008.  Therefore, the 
Veteran's claim was perfected and the appeal was returned to 
the Board for adjudication.  




FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that the depressive-psychotic disorder was caused or 
aggravated by service or by a service connected disability, 
including service-connected hypothyroidism.  


CONCLUSION OF LAW

A depressive-psychotic disorder was not incurred in or 
aggravated by service and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Veteran was sent a VCAA letter in April 2008.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim, including secondary service 
connection, and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The April 2008 letter also included the provisions as 
set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case in 
September 2008, after the notice was provided.  Additionally, 
any timing error regarding the Dingess provisions was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, Social Security Administration Records 
and VA medical records.  The appellant was afforded VA 
medical examinations in July 1996 and November 2002.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008). Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, the Veteran seeks service connection for his 
depressive-psychotic disorder.  The Veteran has a current 
diagnosis of a schizoaffective disorder with psychotic 
features.  The Veteran asserts that treatment for his thyroid 
condition led to his current depressive-psychotic disability.  
The Board finds, however, that the competent objective 
medical evidence of record does not support the Veteran's 
claim.  

The Board has reviewed all the medical evidence of record.  
In a July 1996 VA Compensation and Pension Examination for a 
mental disorder, the examiner reviewed the Veteran's medical 
history for thyroid problems and examined the Veteran.  The 
examiner opined that it was possible that the Veteran's moods 
were related to his thyroid condition and recommended 
psychological testing.  The Board finds that this medical 
opinion does not support the Veteran's claim because it is 
speculative.  Service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  In this case, the VA examiner could 
not confirm the etiology of the Veteran's depressive disorder 
without resorting to speculation; therefore, the opinion does 
not have the required degree of medical certainty required 
for service connection.  Hinkle v. Nicholson, 19 Vet. App. 
465 (2005) (medical opinions based on speculation are 
entitled to little, if any, probative value); see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  

In July 1997, the Veteran asserted to his psychiatrist that 
his thyroid medication was contributing to his depressive 
disorder.  The psychiatrist assessed the Veteran's 
medications, but did not address whether the medication 
caused his psychiatric disability.  

The VA medical records show treatment for depression, 
psychotic and paranoid personality.  In May 1998, the 
Veteran's physician explored whether the Veteran's thyroid 
medications were causing him to be depressed.  On May 15, 
1998, the physician reviewed results of the Veteran's thyroid 
profile and thyroid stimulating hormone.  The physician 
indicated that the thyroid medication should not be the cause 
of the Veteran's depression or moodiness.  

In an October 2002 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and medical records and 
examined the Veteran.  The examiner, a psychologist, 
indicated that he could not find a relationship with 
depression being secondary to hypothyroidism.  The examiner 
reasoned that there was no documentation of the Veteran 
receiving services for depression secondary to 
hypothyroidism.   

Based on the foregoing, the Board finds that service 
connection is not warranted.  The Veteran does not allege and 
the medical evidence does not show that the Veteran's 
depressive disorder could be related to service on a direct 
basis.  There is no medical evidence showing a nexus between 
the Veteran's current depressive disability and service.  

The evidence also does not show that the depressive disorder 
is related on a secondary basis to service connected 
hypothyroidism.  Although the Veteran has a current 
depressive psychotic disability, the objective medical 
evidence of record does not show that the current disability 
was caused by or aggravated by hypothyroidism.  The VA 
examiner specifically indicated that there was no secondary 
relationship between the depression and hypothyroidism.  
There is no other medical evidence of record showing a 
relationship between depression and hypothyroidism.  The VA 
treatment records also show that the medications for 
hypothyroidism did not cause the depression.  As such, 
secondary service connection is not warranted.  

The Board notes that the Veteran submitted evidence from the 
internet regarding hypothyroidism and the effect on mental 
health.  The Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the Veteran was not 
accompanied by an opinion of a medical expert.  Moreover, the 
internet research is general in nature and cannot support the 
Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, crucially, the treatise evidence which has been 
submitted by the Veteran is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion to grant service 
connection for the Veteran's depressive-psychotic disorder.  

The Board has considered the Veteran's contention that a 
relationship exists between his depressive disorder and his 
hypothyroidism.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the Veteran can 
certainly attest to his current symptoms, he is not competent 
to provide an opinion linking them to a service-connected 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board finds that the preponderance of the evidence is 
against the Veteran's claim and the benefit-of-the-doubt rule 
does not apply.  As the objective evidence of record does not 
show that the depressive psychotic disorder was proximately 
due to or the result of the service-connected hypothyroidism 
or any other service connected disability, service connection 
is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for depressive-psychotic disorder as 
secondary to service-connected hypothyroidism is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


